Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Non-Final, First Action

Status of Claims
Claims 1-5 are pending.
	Claims 1-5 are rejected.
	Claim 3 is objected to.
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy of CN 201910369323.0, 05/06/2019, was filed on 16 November 2019.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).

Specification
The disclosure is objected to because of the following informalities:

The title of the invention may not exceed 500 characters in length and must be as short and specific as possible. Characters that cannot be captured and recorded in the Office’s automated information systems may not be reflected in the Office’s records in such systems or in documents created by the Office. Unless the title is supplied in an application data sheet (§ 1.76), the title of the invention should appear as a heading on the first page of the specification.
Inasmuch as the words “new,”  “improved,” “improvement of,” and “improvement in” are not considered as part of the title of an invention, these words should not be included at the beginning of the title of the invention…  Similarly, the articles “a,” “an,” and “the” should not be included as the first words of the title of the invention…
(MPEP 606)

The title of the invention is objected to because it begins with the article “a”. 
In addition, the Title, like the Abstract, should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art (MPEP 608.01(b)(B)).
Therefore, the title will be assumed to read: “Lilac Ginkgo Brick Tea and Method of Preparing Same”
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 recites: “…: spraying the spores of Sanguisorbium coronarium in a ratio of (0.5-1) X 107 spores per kilogram of the Lilac Ginkgo Tea;…”, which should read: “…: spraying the spores of Sanguisorbium coronarium onto the Lilac Ginkgo Tea in a ratio of (0.5-1) X 107 spores per kilogram of the Lilac Ginkgo Tea;…” (See originally-filed .
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1-5 are indefinite because the metes and bounds of the claimed subject matter are not clear.
Claim 1 recites: “…; (2) fermenting the Lilac Ginkgo Tea to obtain a Fermented Lilac Ginkgo Tea;…”
Claims 1-5 recite the term ‘Fermented Lilac Ginkgo Tea’.
Claim 3 recites: “…, wherein step (2) fermenting the Lilac Ginkgo Tea comprises: spraying the spores of Sanguisorbium coronarium in a ratio of (0.5-1) X 107 spores per kilogram of the Lilac Ginkgo Tea; piling the Lilac Ginkgo Tea at oC and 65-85% relative humidity for 30-40 hours; and drying the Lilac Ginkgo Tea…”
Claim 5 recites: “…, piling the Fermented Lilac Ginkgo Tea Mixture at 20-30°C and 40-60% relative humidity for 1-3 hours;…”

However, it not clear what biological entity is used to perform the fermenting step of the instantly-claimed method. It is also not clear what is meant by the term ‘piling’ with regard to the handling or treatment of the lilac ginkgo Tea. 
The specification recites: “The bitterness of Ginkgo tea is reduced by fermentation” (originally-filed specification, pg. 3, para. [0013]); and “Fermented Tea…is a class of tea that has undergone microbial fermentation…” (pg. 1, para. [0005]). That is, the step of fermenting is described as an activity carried out by microbes. (In addition, one of ordinary skill in the art of food processing would understand that the process of fermenting requires the use of some type of microbial species.) However, there is no description, explanation or definition of the types of microbes that are or which can be used in the fermenting step of the instantly-claimed method for preparing a Lilac Ginkgo Brick Tea. There is no explicit recitation in the specification that a microbe is added to the lilac ginkgo tea in order to perform the fermenting step. It is noted that the Sanguisorbium coronarium cited in claims 3 and 5 is a plant, not a microbe.
With regard to the term ‘piling’, the specification recites: “Piling the Lilac Ginkgo Tea to remove bitterness:…The Lilac Ginkgo Tea was piled at 20-35oC and 65-85% relative humidity for 30-40 hours…” (pg. 4, para. [0017]); “…; piling the Fermented Lilac oC and 40-60% relative humidity for 1-3 hours;…” (pg. 3, para. [0011]); and “The Fermented Lilac Gingko Mixture was piled at 20oC and 45% relative humidity for 3 hours (pg. 7, para. [0029]). However, it is not clear what the activity of ‘piling’ means with regard to performing the piling step of the instantly-claimed method for preparing a Lilac Ginkgo Brick Tea. The piling step appears to be related to specific conditions under which the fermenting step is carried out, rather than some specific physical arrangement of the Lilac Ginkgo Tea. On the other hand, it appears as though the piling step can be performed at different temperatures and relative humidity conditions. An American English dictionary definition of the term ‘piling’ or ‘pile’ (as a verb) is: to lay or place in a stack; to put a large number of things on top of each other. However, there is no description, explanation or definition of whether the term ‘piling’ refers to a specific arrangement or stacking of the (fermented) lilac ginkgo tea, and, therefore, the practitioner would not know how to perform the piling step within the context of the claimed subject matter.
For the purpose of compact prosecution, the claims will be interpreted to mean that the fermentation step is carried out by any type of microbe capable of fermenting a tea substrate; and that the fermented lilac ginkgo tea is stored or incubated in an environment under specific temperature and relative humidity conditions.

Claim 3 recites: “…: spraying the spores of Sanguisorbium coronarium in a ratio of (0.5-1) X 107 spores per kilogram of the Lilac Ginkgo Tea;…”
Claim 5 recites: “…; spreading the spores of Sanguisorbium coronarium in a ratio of (3-6) X 106 spores per kilogram of the Fermented Lilac Ginkgo Tea Mixture;…”

These claims contain parentheses or quotation marks which raises the question as to which term is required by the claim because the subject matter in the parentheses or quotation marks is not identical in scope. Essentially, the claims use both narrow and broad limitations. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP 2173.05(c).  
In the instant case, it appears as though the number of spores to be used in the method can be any number value x 107 or (preferably) 0.5-1 x 107, and any number value x 106 or (preferably) 3-6 x 106. 
For the purpose of compact prosecution, the claims will be interpreted to read: “…: spraying the spores of Sanguisorbium coronarium in a ratio of 0.5-1 x 107 spores per kilogram of the Lilac Ginkgo Tea;…” [Claim 3]; and “…; spreading the spores of Sanguisorbium coronarium in a ratio of 3-6 X 106 spores per kilogram of the Fermented Lilac Ginkgo Tea Mixture;…” [Claim 5]. That is, the numeric value range will be recited without parenthesis.

Claim 4 recites: “…, the Fermented Lilac Ginkgo Tea has a weight ratio of 40-90% and the black tea has a weight ratio of 10-60%.”
However, it is not clear how the ratio is determined because it is not clear what the weight of the fermented lilac ginkgo tea and the black tea are compared to. It is not clear if the weight of the fermented lilac ginkgo tea and the weight of the black tea are  
For the purpose of compact prosecution, the claim will be interpreted to refer to either scenario as described above; i.e., the ratio percent is determined by comparing each of the fermented lilac ginkgo tea and black tea separately to the total fermented lilac ginkgo tea mixture (i.e., including the black tea) or the ratio percent is determined by comparing the weight of the fermented lilac ginkgo tea to the weight of the black tea.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-5 are rejected under 35 U.S.C. §103 as being unpatentable over Tang (Chinese Patent Application Publication No. CN109198095A; Pub. Date: 2019-01-15; see English machine translation (EngMT) as NPL for page and para. citations) in view of Planty Delights ((2017) Lilac Blossoms and Leaves. Datasheet [online], pp. 1-13), Noort ((2014) Sow and So. Datasheet [online], pp. 1-8), and Liang et al. ((2013) J. Food Drug Anal. 21: S52-S58).

Tang addresses some of the limitations of claims 1, 2, 3, 4 and 5.
Regarding claims 1, 2, 3, 4 and 5, Tang shows a gingko fuzhan brick tea and a production method thereof. Gingko leaves are prepared into a raw tea which is mixed with black tea, tragacanth and vitamin C, so that the effect is enhanced (pg. 1, Abstract [Claim 1- A method of preparing a ginkgo brick tea, mixing the ginkgo tea with a black tea]). 
The ginkgo biloba raw tea leaves of the described invention are obtained through a specific preparation process, and the ginkgo raw material is mixed with black tea. Yellow gum and vitamin C are added to promote the organic combination of the two 
The specific preparation process includes picking and washing the ginkgo leaves (ginkgo raw material); drying the ginkgo leaves at 80-100oC for 2-6min to reduce the water content; piling the ginkgo leaves to a height of 40-120cm, covering them with a damp cloth, and subjecting them to a temperature of 25-35oC, relative humidity 75-85% for 6-15 hours; and then baking the ginkgo leaves (pg. 4, steps #1 thru #4). The ginkgo leaves, black tea, yellow gum and vitamin C are mixed at a mass ratio of 1: 0.25: 0.04: 0.02. The temperature was 90oC and the steaming time was 20min (pg. 7, step #1 [Claim 2- collecting, washing, drying the ginkgo leaves] [Claim 4] [Claims 3 and 5- piling]).
After a second steaming the raw material tea is sprayed with the fermentation liquid, the fermentation liquid being composed of tea extract (pg. 7, para. #3). A certain amount of the fermentation liquid consisting of tea extract is added so that the growth of Eurotium cristatum can be further stimulated (pg. 2, lines 1-3 [Claims 1, 2, 3, 4 and 5- fermenting the ginkgo tea] [Claim 5- obtaining an extract, adding the extract to the ginkgo tea mixture). 
The tea brick is then made, the tea brick pile being cooled and hardened for 4 hours, and then moved to a drying oven for 8 days (pg. 7, para. #3 thru #4 [Claim 5- pressing the fermented ginkgo tea mixture into a brick shape, curing the brick]).
That is, Tang shows a method of preparing a ginkgo brick tea containing black tea. The gingko leaves are prepared by collecting fresh leaves, washing the leaves, and Eurotium cristatum, by way of addressing the limitations of claims 1 and 3. The ginkgo leave to black tea ratio is 1: 0.25, by way of addressing the limitations of claim 4. The raw material tea is piled and steamed. A fermentation liquid is made from tea extract and added to the raw material tea to allow for further fermenting of said raw material tea which has been formed into a brick shape, by way of addressing the limitations of claim 5.
It is noted that Applicant describes a piling step that removes bitterness, which is a (piling) step, shown by Tang.

Tang does not show: 1) lilac leaves [Claims 1-5]; 2) some of the method step limitations that recite specific weight ratios and relative humidity values, as well as specific time and temperature regimens with regard to washing, drying, piling, steaming, and curing [Claims 2-5]; and 3) spraying spores of Sanguisorbium coronarium onto the fermented lilac ginkgo tea mixture in a ratio of 0.5-1x107 or 3-6x106 spores per kilogram of lilac ginkgo tea [Claims 3 and 5].

Planty Delights provides motivation for incorporating lilac leaves into the method for preparing the fermented gingko tea, shown by Tang, by way of addressing the limitations of claims 1-5.
Regarding claims 1, 2, 3, 4 and 5, Planty Delights teaches that lilac is a medicinal herb that can help lower fever and improve digestion. It’s medicinal use has been documented since the Middle Ages (pg. 2, para. 2). The easiest way to consume lilacs 
That is, Planty Delights teaches that lilac leaves can be used to prepare a tea, and that it has medicinal properties.

Noort and Liang et al. provide motivation for incorporating a Sanguisorba species into the method for preparing the fermented gingko tea, shown by Choi, by way of addressing the limitations of claims 3 and 5.
Noort teaches that Sanguisorba minor is an edible herbaceous plant. The plant is used as an astringent and was used to cure diarrhea in the past. Soldiers in the Middle Ages drank an infusion of the plant in the hope that wounds would not bleed too much. A cup of herbal tea with a few Sanguisorba leaves will calm the bowels (pg. 3, para. 1 and 2). As well as Sanguisorba minor there is also Sanguisorba officinalis (pg. 4, para. 2).
That is, Noort teaches that Sanguisorba minor leaves can be used to prepare a tea, and that it has medicinal properties.
It is noted that Applicant purports that lilac ginkgo brick tea has lipid lowering and liver protection activities (originally-filed specification, pg. 3, para. [0015]). That is, the lilac ginkgo brick tea prepared by the instantly-claimed method has medicinal properties.

Liang et al. shows that an extract from the stem of the medicinal herb plant Sanguisorba officinalis has anti-HIV-1 properties (pg. S52, Title and Abstract; and pg. 
That is, Liang et al. teaches that Sanguisorba officinalis has medicinal properties.

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of preparing a ginkgo brick tea mixed with black tea, as shown by Tang, by incorporating lilac leaves into the method [Claims 1-5], with a reasonable expectation of success, because Planty Delights teaches that lilac leaves can be used to prepare a tea made from leaves, which is the preparation method, as shown by Tang (MPEP 2143 (I)(A,G)).
It would have been further obvious to have sprayed spores of Sanguisorbium coronarium onto the fermented lilac ginkgo tea mixture in a ratio of 0.5-1x107 or 3-6x106 spores per kilogram of lilac ginkgo tea [Claims 3 and 5], with a reasonable expectation of success, because Noort teaches that the leaves of related species Sanguisorba minor (or Sanguisorba officinalis) can be incorporated into a method for making tea, which is the method, as shown by Tang (MPEP 2143 (I)(A,G)). Although Noort does not show spores of Sanguisorbium coronarium, it would be obvious to try using the spores of the related Sanguisorbium coronarium plant, with the reasonably predictable expectation that all of the parts of an individual leafy, herbal-type plant would contain  the same types of active compounds (MPEP 2143 (I)(A,E,G)).
For example, Noort teaches that the leaves of Sanguisorba officinalis have medicinal properties, and Liang et al. shows that an extract from the stem of the medicinal herb plant Sanguisorba officinalis has anti-HIV-1 properties. Therefore, one of ordinary skill in the art would expect that all of the parts of the Sanguisorbium coronarium plant (i.e., including the spores), especially one known to have medicinal properties, would have the same healthful compounds that could be incorporated into a method of preparing a lilac ginkgo tea, by way of optimizing the health properties of said tea (MPEP 2143 (I)(A,G)).
One of ordinary skill in the art would have been motivated to have made those modifications, because both Planty Delights, Noort and Liang et al. teach that lilac leaves and Sanguisorba minor (or Sanguisorba officinalis) leaves have various medicinal properties. That is, Planty Delights teaches that lilac is known to lower fever and improve digestion, and Noort teaches that Sanguisorba spp acts as an astringent that could minimize bleeding, and acts as a treatment for diarrhea. Therefore, one of ordinary skill in the art of food and beverage preparation would be motivated to incorporate several different sources of medicinal extracts, by way of improving the potential therapeutic properties of said food or beverage; here, a fermented lilac ginkgo brick tea preparation. 
It would have been further obvious to have used routine optimization to have modified the various fermented ginkgo black tea preparation method steps, as shown by Tang, by performing each step as one of multiple steps or at a specific temperature or humidity level for a specific period of time [Claims 2-5], barring a showing of criticality for the specific limitations, with a reasonable expectation of success, because Tang shows method steps that are directed to a specific type and amount of ginkgo leaves in order to produce a desired product. In addition, continuous, repetitive or duplicative parts or steps are claim language scenarios that demonstrate a prima facie case of obviousness (MPEP 2144.04 (V)(E) and (VI)(B)). Also, 'selection of any order of prima facie obvious in the absence of new or unexpected results' (MPEP 2144.04 (IV)(C)).
One of ordinary skill in the art of tea preparation would recognize that, as different types of plants, lilac leaves and ginkgo leaves would require different handling (as recited in claim 2) in order to optimize the characteristics of the final tea product, e.g., its taste and/or medicinal properties. One of ordinary skill in the art would also recognize that different treatment parameters (i.e., with regard to temperature, time, humidity etc.) would be required to produce a specific fermented lilac ginkgo tea with specific product characteristics (e.g., with regard to taste and therapeutic properties) that might not be optimal when using other strains or varieties of lilac, gingko and black tea plant or other parts of the lilac, as recited in the prior art. (For example, there are 25 types of ginkgo tree varieties.)
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LYNN Y FAN/Primary Examiner, Art Unit 1651